DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, when the first wedging element is disengaged from the stack (the subject matter of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first wedging element first introduced in claims 1 and 17 (described as wedging element 70/270 in the specification), a second wedging element (170), a locking mechanism (100 and as described in paragraph 0049 of the specification), and a transmission device (110).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox et al. US 7,458,574 (“Wilcox”).
Regarding claim 1, Wilcox disclosed an adjustable leveling assembly for engaging a stack of a plurality of sheets in a feeder tray (300) of a printing device, comprising: 
 	a first wedging element (400) slidably arranged on the feeder tray and operatively arranged to engage the stack (Figure 6); 
 	wherein: 
 	 	when the first wedging element is disengaged with the stack, a top sheet of the plurality of sheets is non-parallel to the feeder tray (see at least Figures 4 and 5);
 	and, when the first wedging element is engaged with the stack, the top sheet is substantially parallel to the feeder tray (Figures 6 and 7).  
 	Regarding claim 2, Wilcox disclosed a body, including: a top surface (on 302); and, a bottom surface (on 306) operatively arranged to engage the feeder tray, wherein the first wedging element is slidably connected to the body (Figure 7).  
 	Regarding claim 3, Wilcox disclosed the body further comprises: a first side wall (one 314) extending from the top surface to the bottom surface; and, a second side wall (the other 314, see Figures 7 and 14) extending from the top surface to the bottom surface, the second side wall spaced apart from the first side wall (Figure 14).
	Regarding claim 14, Wilcox disclosed a locking mechanism (430) operatively arranged to fixedly secure the first wedging element with respect to the feeder tray (see at least Figure 8).  
	Regarding claim 16, Wilcox disclosed the first wedging element is slidably displaceable relative to the feeder tray in a direction perpendicular to sheet feeding (see at least Figures 7-9).  
 	Regarding claim 17, Wilcox disclosed an adjustable leveling assembly for engaging an unlevel stack of a plurality of sheets in a tray (300) of a printing device, comprising: a body, including: a top surface (on 302); and, a bottom surface (on 306) operatively arranged to engage the tray; and, a first wedging element (400) slidably connected to the body, the first wedging element operatively arranged to engage the unlevel stack to form a level stack (Figure 7).  
 	Regarding claim 18, Wilcox disclosed the top surface comprises an aperture (312); the body further comprises: a first side wall (314) extending from the top surface to the bottom surface; and, a second side wall (314) extending from the top surface to the bottom surface, the second side wall spaced apart from the first side wall (see at least Figure 14); and, the first wedging element extends through the aperture (Figure 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Marasco et al. US 8,348,259 (“Marasco”).  Wilcox taught the limitations of claim 1 but did not appear to teach a transmission device.  Marasco teaches a transmission device operatively arranged to transmit data to a remote location (see the last paragraph of column 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Marasco within Wilcox to appropriately send information to for timely control of the device.  

Allowable Subject Matter
Claims 4-13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653